Mr. Leo Brewster. President      Ooinion No. WW-522
State Bar of Texas
509 W. T. Waggoner Building      Re: Terms of the Harris County
Fort Worth, Texas                    Director of the State Bar
                                     of Texas and members of
                                     the Grievance Committee,
                                     following division of that
                                     county into an additional
Dear Mr. Brewster:                   Congressional District.

         In your recent letter you have propounded two clues-
tions for the consideration of this office.

             "1. Can W. Sears McGee, a resident of
         that portion of Harris County, Texas, that
         is soon to become Congressional District No.
         22, serve as Director of the State Bar for
         said District No. 22, on the theory that he
         is entitled to complete the three year term
         beginning July, 1957, for which he was elect-
         ed by the lawyers of Harris County, Texas, at
         a time when that entire County comprised
         Congressional District No. 8?

             "2. Can the Grievance Committee for Con-
         gressional District No. 8, all of whom live in
         that portion of Harris County, Texas that is
         soon to become Congressional District No. 22,
         serve as members of the Grievance Committee
         for District No. 22 for the balance of the
         terms for which they were originally appoint-
         ed, without any further action in the way of
         re-appointment?"

         You further state that Mr. McGee was elected State
Bar Director for the Eighth Congressional District in June,
1955, for a three-year term commencing July 6, 1957. There-
after, by the provisions of House Bill 229, Acts of the 55th
Legislature, Regular Session, 1957, Chapter 286, page 681,
codified as Article 197a of Vernon's Civil Statutes, Harris
County was divided into two Congressional Districts --
                                                                  .




Mr. Leo Brewster, page 2.   (WW-522)



Nos. 8 and 22 -- and that Mr. McGee lives in that part of the
county which is now the 22nd Congressional District.

         It is apparent that Section 2 of Article VI, Rules
Governing the State Bar of Texas, quoted as follows, con-
templates that each Congressional District be represented
on the Board of Directors of the State Bar by a resident of
that District:

             "Each elected Director shall be a resi-
         dent of the district for which he is elected
         and upon removal from the district shall there-
         by automatically vacate his office.  . . .

             "If there be any vacancy, the President
         shall appoint some member who is a resident of
         the district in which the vacancy exists to
         serve until the next regular annual election
         of Directors."

         In addition, the recent case of Childress County v.
Sachse, 310 S.W.2d 414, and affirmed by 312 S.W. 26-330, is
analagous to the situation presented here. In that case, the
Commissioners' Court changed the boundaries of the commission-
ers' precincts, which resulted in placing Commissioner Sachse's
residence in a precinct different from that from which he was
elected. The Commissioners' Court promptly declared a vacancy
and appointed another individual to serve the remainder of
Sachse's term. Sachse sued the county seeking to recover the
salary of the office for that part of the term after his "re-
moval". The Court of Civil Appeals affirmed the Distri~ct
Court's          for Sachse by relying upon and quoting 20
C.J.S.

              "'While a change of boundary lines of
        commissiol.er districts, or a redistricting,
        does not deprive a county commissioner of the
        right to hold office for the rest of his term,,
        although by reason of the change his residende
        is withmlt   the district from which he was elected,
        provided it isstill within the county, still he
        does not by becoming a resident of another dis-
        trict, become entitled to succeed the official
        7-
        in that-district after the expiration of his
        term.'"
        ._-        (Emphasis ours)
.




    Mr. Leo Brewster, page 3.     (ww-522)



                The Supreme Court affirmed, using the following
    language:
                    ,I . . . We approve the holding of the
                Court of Civil Appeals that changes in pre-
                cinct boundaries do not create a vacancy in
                the office of County Commissioner or deprive
                the incumbent of the right to hold office,
                for the remainder of his term, even though
                by reason of such changes his residence is
                not within the precinct as redefined."

             Even though the Supreme Court failed to make reference
    to the latter part of the quotation by the Court of Civil Ap-
    peals concerning the right of the Commissioner to succeed to
    the official of the district of his residence after the cha~n;;e
    of boundary, the language in the opinion of the Court of Civj~i
    Appeais would, ,in our opinion, preclude Mr. McGee from com-
    pleting the remainder of his elected term as Pirector of a
    Congressional District different from that from which he was
    elected.

              Considering the foregoing, it is our opinion that
    your f~Lrst question must be answered in the negative.  It
    might be added, however, that the langu~age of the Sachse c,^se;
    along with the authorities cited therein, establishes the
    right of Mr. McGee to continue to serve as State Bar Director
    .P
    .rom the 8th Congressional District, from which he was elected,
    ~;.ntiithe expiration of his term.

             Regardin:; your second question as to whether th~os~
    appointed tG the original Grievance Committee, Dist,rict No. 2,
    may continue to serve as members of Grievance Conmiittre: Dis-
    trict No. 22-, >:ithout the necessity of re-appointment, Sec-
    tion 4 of Article XII of the Rules of the State Bar of Texas,
    provides in part as follows:

                    "In making appointments for the first
                time after this amended ruie has been adopted
                and become effective, or after Congressional re-
                districting, or after change in boundaries of
                districts, the President shall specify which
                members of the Committee whose terms have net
                expired shall serve for one more year, which
                for two more years, and which, if any, shall
                serve for three more years, and likewise with
                reference ~to appointments then being made,
                                                                      .



Mr. Leo Brewster, page 4.     (WW-522)



            which members shall serve for one, two or
            three years, to the end that thereafter the
            terms of approximately one-third of the Com-
            ,mittee shall expire each year."

         It is apparent that those members of the Grievance
Committee whose terms have not expired, may continue to serve
in the district of their residence after the Congressional re-
districting, for such a term as the President of the State Bar
may prescribe, without the necessity of re-appointment.

                             SUMMARY

            After a Congressional redistricting   which
            divides the 8th Congressional District into
            Congressional Districts Nos. 8 and 22, a
            Director of the State Bar of Texas, elected
            from the original 8th Congressional District,
            does not have a right to continue his term
            as a Director of the 22nd Congressional Dis-
            trict, where his residence after the redis-
            tricting is ,in the 22nd Congressional Dls-
            trict; but he may continue to serve as Direct-
            or of the 8th Congressional District for the
            remainder of his term. However, the members
            of the Grievance Committee, District No. 8,
            whose terms have not expired, may continue
            to serve in such capacity in the District of
            their residence, after a Congressional re-
            districting, for such term as the President
            may designate, without the necessity of re-
            appointment.

                                       Yours very truly,

                                       WILL WILSON
                                                     neral of Texas


JLE:ci:zt
                                            hn L. Estes
APPROVED:                                 Assistant
OPINION COMMITTEE
Geo. P. Blackburn, Chairman

L. P. Lollar
Ray v. Loftin, Jr.
Robert Lewis

REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert